Name: 94/27/EC: Commission Decision of 20 January 1994 concerning certan protection measures relating to classical swine fever in Germany and repealing Decision 93/566/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  agricultural activity;  Europe;  means of agricultural production;  tariff policy
 Date Published: 1994-01-22

 Avis juridique important|31994D002794/27/EC: Commission Decision of 20 January 1994 concerning certan protection measures relating to classical swine fever in Germany and repealing Decision 93/566/EC (Text with EEA relevance) Official Journal L 019 , 22/01/1994 P. 0031 - 0034COMMISSION DECISION of 20 January 1994 concerning certan protection measures relating to classical swine fever in Germany and repealing Decision 93/566/EC (Text with EEA relevance) (94/27/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Council Directive 92/118/EEC (2) and, in particular, Article 10 (4) thereof, Whereas as a result of outbreaks of classical swine fever in different parts of Germany, the Commission adopted Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (3), as last amended by Decision 93/720/EC (4); Whereas outbreaks of classical swine fever have re-occured in Bundesland Niedersachsen; whereas some of the outbreaks have occurred in parts with a high density of pigs; Whereas in view of the trade in live pigs, fresh pigmeat and certain meat-based products these outbreaks are liable to endanger the herds of other Member States; Whereas, since it is possible to identify geographically limited areas which presents a particular risk, the restrictions on trade can be applied on a regional basis; Whereas in accordance with the provisions of Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by Council Decision 93/384/EEC (6), Member States shall establish a protection zone and a surveillance zone around an outbreak site to control movement of pigs; Whereas Germany has taken measures in accordance with Council Directive 80/217/EEC and, furthermore, has introduced further measures; Whereas, however, in order to prevent the spread of disease to other parts of its territory, it is necessary that Germany should introduce appropriate measures of an equivalent level; Whereas slaughtering of pigs originating from holdings situated outside the protection zone is linked with the measures adopted by Commission Decision 94/28/EC of 20 January 1994 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC by Germany (7); Whereas it is necessary to establish a national well-equipped crisis unit which in cooperation with the veterinary authorities of the Laender shall collect and analyse surveillance data and participate in epidemiological investigations; Whereas the protection measures introduced by Decision 93/566/EC, in the interest of clarity, must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Germany shall not send to other Member States or to other parts of its territory live pigs coming from those parts of its territory described in Annex I. 2. The restrictions given in paragraph 1 shall not apply to pigs which: (a) originate from holdings situated outside the protection zone established around outbreaks recorded in the Gemeinden Damme; (b) originate from a holding to which, following the epidemiological inquiry, no contact has been established with an infected holding; (c) have been included in a programme for detection of classical swine fever virus antigen and found negative. The programme shall be carried out as given in Annex II; (d) are being transported for slaughter in a designated abattoir in Germany situated outside the area described in Annex I where slaughtering shall take place within 12 hours of arrival at the abattoir. 3. Germany shall not send to other Member States breeding pigs and production pigs originating from a holding situated in the area outside the area described in Annex I unless the pigs: - come from a holding where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question, - have been subject to a test for antibodies to classical swine fever (HC virus) and found negative; this test shall be carried out in accordance with the provisions of Annex IV, point 1, of Council Directive 80/217/EEC within 10 days of certification, - have undergone the clinical examination required in Council Directive 64/432/EEC (8) on the farm of origin at the time of certification, at the time of loading. The examination shall comprise all pigs and related facilities on the holding of origin. The animals shall be identified by eartags at the holding of origin and at any assembly centre so that these can be ascertained and traced back. The means of transport shall carry an official seal indicating the Kreis of origin. 4. Intra-Community movements of the animals referred to in paragraph 3 shall only be allowed following three days advance notification to the competent authority in the Member State of destination. Article 2 1. Germany shall not send to other Member States and to other parts of its territory fresh pigmeat and pigmeat products obtained from pigs coming from holdings situated in parts of its territory described in Annex I. 2. The restrictions in paragraph 1 shall not apply: (a) to fresh pigmeat obtained from slaughter pigs fulfilling the conditions given in Article 1 paragraph 2; (b) to pigmeat products which: (i) have been produced from pigmeat referred to under (a) above; (ii) have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (9); (c) to meat and meat products sent in officially sealed means of transport to a rendering plant situated outside the area described in Annex I and included in a list submitted to the Commission. Article 3 During ante-mortem inspection of pigs to be slaughtered, special attention shall be given by Germany to signs and lesions typical for classical swine fever. Article 4 1. The health certificate provided for in Council Directive 64/432/EEC accompanying pigs sent from Germany must be completed by the following: 'Animals in accordance with Commission Decision 94/27/EC of 20 January 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/566/EC.' 2. Meat consigned from Germany shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: 'Meat conforming to Commission Decision 94/27/EC of 20 January 1994 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 93/566/EC.' Furthermore, meat referred to in Article 2 (2) (a) consigned from Germany must be accompanied by the certificate given in the Annex of Commission Decision 94/28/EC. 3. Meat products consigned from Germany shall be accompanied by a health certificate referred to in Article 3 (9) (b) (ii) of Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (10). The certificate shall bear the following words: 'Products conforming to Commission Decision 94/27/EEC of 20 January 1994 concerning certain protection measures relating to classical swine fever in Germany and repeating Decision 93/566/EC.' Article 5 Germany shall carry out serological screening of pigs kept: (a) in the part of its territory outside the area described in Annex I for antibodies to classical swine fever virus (HC virus) in accordance with the requirements of Annex III, Chapter I; (b) in the area described in Annex I for antibodies of classical swine fever virus (HC virus) in accordance with the requirements of Annex III, Chapter II. The results obtained from the screening programme accompanied by an epidemiological analysis, shall be submitted every two weeks to the Commission. Article 6 Germany shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation, and shall furnish proof of such disinfection. Article 7 Germany shall establish a national crisis unit which shall carry out the following duties: - collect data on the surveillance activities carried out by land authorities, - coordinate the measures in cases of emergency animal health problems and, in particular, the epidemiological investigation of these problems, in conjunction with the Land authorities. The national crisis centre shall have sufficient resources to carry out these duties. In particular: - staff trained in epidemiological investigation, - data handling facilities, - rapid communication links with Land and other authorities. Article 8 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 9 The present Decision shall repeal Decision 93/566/EC as amended. Article 10 This Decision shall be reviewed before 15 March 1994 taking into consideration the evolution of the animal disease situation in Germany. Article 11 This Decision is addressed to the Member States. Done at Brussels, 20 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 273, 5. 11. 1993, p. 60. (4) OJ No L 333, 31. 12. 1993, p. 74. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 166, 8. 7. 1993, p. 34. (7) See page 35 of this Official Journal. (8) OJ No 121, 29. 7. 1964, p. 1977/64. (9) OJ No L 47, 21. 2. 1980, p. 4. (10) OJ No L 26, 31. 1. 1977, p. 85. ANNEX I In Bundesland Niedersachsen, in the - Kreis Vechta, the Gemeinden: Damme, Neuenkirchen, Holdorf, Steinfeld, Dinklage and Lohne, - Kreis Diepholz, the Gemeinden: Diepholz, Samtgemeinde Altes Amt Lemfoerde, Hemsloch, Rehden, Dickel, Wetschen and Drebber, - Kreis Osnabrueck, the Gemeinden: Bramsche, Rieste, Alfhausen, Stadt Bersenbrueck, Gehrde, Badbergen, Bohmte and Ostercappeln. ANNEX II EXAMINATIONS FOR PRESENCE OF CLASSICAL SWINE FEVER VIRUS The programme for detection of classical swine fever virus referred to in Article 1 (2) (c) of this Decision shall include examination of blood obtained from five pigs per holding. The laboratory examination of the blood shall be performed in accordance with the provision of Annex I, chapter B of Council Directive 80/217/EEC. The virological examination shall be carried out within three days prior to slaughter. ANNEX III SEROLOGICAL SCREENING FOR ANTIBODIES TO CLASSICAL SWINE FEVER (H.C. VIRUS) CHAPTER I Screening in areas outside the areas described in Annex I. The German authorities shall carry out a serological screening programme which samples the equivalent of 5 % of the national sow and boar populations each year (100 000 samples p. a.). The screening programme shall, where possible, make use of serum samples collected during the national programme for the eradication of Aujeszy's disease. It will also concentrate on the herds or animals most likely to be at risk from classical swine fever: - small breeding herds near towns or on farms where sows are fattened for slaughter and may have been fed with swill, - boars used for natural service particularly boars used on several farms, - herds in areas containing wild boars, - herds in Regierungsbesirke that have recorded classical swine fever outbreaks since 1 January 1993. CHAPTER II Screening in areas described in Annex I. All herds containing breeding animals shall be screened every 60 days. Within each herd sows should be sampled at random. The numbers of sows to be tested shall be as follows: - in small herds (up to 40 sows) a sample of 21 sows, - in larger herds (40 sows or more) a sample of 27 sows.